Heydenfeldt, Justice,
delivered the opinion of the court. Wells, Justice, concurred.
*151The question of notice as to the dissolution of the partnership, was properly left to the finding of the jury under the charge of the court.
In the issue presented by the pleadings, it would have been proper to introduce evidence to show that the dissolution was not bona fide, but it does not appear how the evidence which was rejected would have tended to that result.
Error which is relied on must be shown clearly and affirmatively.
Judgment affirmed.